Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/509418 application originally filed July 11, 2019.
Claims 1-14, 18, 19, and 21-24, filed February 17, 2022, are pending and have been fully considered.  Claims 15-17 and 20 are canceled and claims 21-24 are new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 18, 19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peretolchin et al. (US 2013/0205654) hereinafter “Peretolchin” in view of Cook (WO 2017/017454 A1) and Brennecke et al. (US 2015/0034310) hereinafter “Brennecke”.
Regarding Claims 1-14, 18, 19, and 21-24
	Peretolchin discloses in the abstract, the use of imidazolium salts (I):

    PNG
    media_image1.png
    303
    672
    media_image1.png
    Greyscale

where R1 and R3 are each independently an organic radical having 1 to 3000 carbon atoms, R2, R4 and R5 are each independently hydrogen or an organic radical having 1 to 3000 carbon atoms,
X is an anion and
n is the number 1, 2 or 3
as additives for fuels, especially as detergent additives for diesel fuels, as wax anti-settling additives for middle distillate fuels and as lubricity improvers, and for improving the use properties of mineral and synthetic non-aqueous industrial fluids.
	Peretolchin discloses in paragraph 0001, the use of imidazolium salts as additives for fuels, especially as detergent additives for diesel fuels, in particular for those diesel fuels which are combusted in direct injection diesel engines, especially in common rail injection systems.   An additive concentrate and to a fuel composition comprising such imidazolium salts. 
	Peretolchin discloses in paragraph 0025, the organic radicals for the variables R1 to R5 in the imidazolium salts of the general formula (I) comprise 1 to 1000, especially 1 to 500 and in particular 1 to 250 carbon atoms. In general, these organic radicals are low molecular weight 
	Peretolchin discloses in paragraph 0037, useful anions X in the imidazolium salts of the general formula (I) include, for example: chloride; bromide, iodide; thiocyanate; carboxylates, especially formate, acetate, propionate, butyrate or benzoate; mandelate; nitrate; nitrite; trifluoroacetate; sulfate; hydrogensulfate; methylsulfate; ethylsulfate; 1-propylsulfate; 1-butylsulfate; 1-hexylsulfate; 1-octylsulfate; phosphate; dihydrogenphosphate; hydrogenphosphate; C1-C4-dialkylphosphates; propionate; tetrachloroaluminate; Al2Cl7 −; chlorozincate; chloroferrate; bis(trifluoromethylsulfonyl)imide; bis(pentafluoroethylsulfonyl)imide; bis(methylsulfonyl)imide; bis(p-tolylsulfonyl)imide; tris(trifluoromethylsulfonyl)methide; bis(pentafluoroethylsulfonyl)methide; p-tolylsulfonate; tetracarbonylcobaltate; dimethyleneglycolmonomethylethersulfate; oleate; stearate; acrylate; methacrylate; maleate; hydrogencitrate; vinylphosphonate; bis(pentafluoroethyl)phosphinate; borates such as bis[salicylato(2-)]borate, bis[oxalato(2-)]borate, bis[1,2-benzenediolato(2-)-O,O′]borate, tetracyanoborate or tetrafluoroborate; dicyanamide; tris(pentafluoroethyl)trifluorophosphate; tris(heptafluoropropyl)trifluorophosphate, cyclic arylphosphates such as pyrocatecholphosphate of the formula (C6H4O2)P(O)O—; chlorocobaltate.  Peretolchin discloses in paragraph 0038, in general, the anions X are selected from the following group: alkylsulfates of the formula RaOSO3 − where Ra is a C1- to C12-alkyl group, the alkylsulfonates of the formula RaSO3 − where Ra is a C1- to C12-alkyl group; halides, especially chloride and bromide; pseudohalides, especially thiocyanate and dicyanamide; carboxylates of the formula RaCOO− where Ra is a C1— to C60-alkyl group, a C2- to C60-alkenyl group, a C6- to C60-aryl group or a C7- to C60-alkylaryl or -arylalkyl group, a C2- to C20-alkenyl group, a C6- to C20-aryl group or a C7- to C20-alkylaryl or arylalkyl group, in particular a C2- to C8-alkenyl group, a C6- to C12-aryl group or a C7- to C14-alkylaryl or -arylalkyl group, especially acetate, but also formate, propionate, butyrate, acrylate, methacrylate, benzoate, phenylacetate or o-, m- or p-
tricyanomethanide of the formula (CN)3C−.
	Peretolchin discloses adding an ionic liquid to a hydrocarbon fluid but fails to teach reducing the deposition of a paraffin from a hydrocarbon fluid by using an ionic liquid, particularly the ionic liquids of claims 6-14, 18 and 19 of the presently claimed invention.
	However, Cook discloses using an ionic liquid in a hydrocarbon fluid in order to reduce deposit formation and reduce cold start, as taught by Cook.
	Cook discloses in the abstract, quaternary ammonium salts of formula: 

    PNG
    media_image2.png
    186
    514
    media_image2.png
    Greyscale

wherein each of R1 and R2 is independently selected from an optionally substituted alkyl, alkenyl or aryl group having less than 8 carbon atoms, R together with N forms an aliphatic or aromatic heterocycle having less than 12 carbons atoms and R5 is hydrogen or an optionally 
	Cook discloses on page 18 lines 6-18, the quaternary ammonium compound is suitably present in the additive composition in an amount of from 1 to 99 wt%. The additive composition may comprise a mixture of two or more quaternary ammonium compounds. In such embodiments the above amounts suitably refer to the total amount of all such compounds present in the composition. The additive composition may include one or more further additives. These may be selected from antioxidants, dispersants, detergents, metal deactivating compounds, wax anti-settling agents, cold flow improvers, cetane improvers, dehazers, stabilisers, demulsifiers, antifoams, corrosion inhibitors, lubricity improvers, dyes, markers, combustion improvers, metal deactivators, odour masks, drag reducers and conductivity improvers.
	Cook discloses on page 34 lines 26-34, the quaternary ammonium salts are useful as deposit control additives for fuel and lubricating oil compositions. The inclusion of these additives in fuel compositions has been found to reduce deposits within engines in which the fuel is combusted. This may be achieved by preventing or reducing the formation of deposits, i.e. keeping the engine clean, or may be by the removal of existing deposits, i.e. cleaning up a fouled engine.  Cook discloses on page 37 lines 5-10, DIDs cause a number of problems, including power loss and reduced fuel economy due to less than optimal fuel metering and combustion. Initially the user may experience cold start problems and/or rough engine running. These deposits can lead to more serious injector sticking. This occurs when the deposits stop parts of the injector from moving and thus the injector stops working. When several or all of the injectors stick the engine may fail completely.

	Peretolchin discloses in paragraph 0085, carrier oils additionally used as a coadditive may be of mineral or synthetic nature. Suitable mineral carrier oils are fractions obtained in crude oil processing, such as brightstock or base oils having viscosities, for example, from the SN 500-2000 class; but also aromatic hydrocarbons, paraffinic hydrocarbons and alkoxyalkanols. Likewise useful is a fraction which is obtained in the refining of mineral oil and is known as "hydrocrack oil" (vacuum distillate cut having a boiling range of from about 360 to 500°C, obtainable from natural mineral oil which has been catalytically hydrogenated under high pressure and isomerized and also deparaffinized).  Likewise suitable are mixtures of the abovementioned mineral carrier oils. 
Peretolchin discloses the carrier oils are obtained from crude oils but fails to provide the ionic liquid is added to the crude oil by injecting the ionic liquid into the well penetrating the subterranean reservoir.
However, it is known in the art the ionic liquid is added to the crude oil by injecting the ionic liquid into the well penetrating the subterranean reservoir, as taught by Brennecke.  Brennecke discloses in paragraph 0046, a method for targeted recovery of crude oil from a subterranean hydrocarbon containing formation, the method comprising : injecting an effective amount of a traceable marker into a subterranean hydrocarbon containing formation; identifying a high porosity zone in the formation; injecting into the high porosity zone in a well a composition comprising an ionic liquid; and displacing crude oil from the formation. 
.
Response to Arguments
Applicant’s arguments directed to the newly applied claimed amendments with respect to claim(s) 1-14, 18, 19, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any combination of reference(s) applied in the rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/
Primary Examiner, Art Unit 1771